Citation Nr: 1008446	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a throat condition.

2.  Entitlement to service connection for a finger condition.

3.  Entitlement to an effective date prior to July 13, 2006, 
for the award of service connection for depression.

4.  Entitlement to an effective date prior to July 13, 2006, 
for the award of service connection for right wrist sprain 
with degenerative changes.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to November 
1983.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.

The September 2006 decision also denied claims for 
depression, diabetes mellitus, hypertension, hand swelling, a 
left arm condition, and feet swelling, as well finding 
insufficient evidence to reopen claims for cold injury of the 
feet, right wrist sprain, dyshidrosis of the feet, and a 
nervous condition.  These matters were included in the 
February 2007 statement of the case (SOC); however, the 
Veteran indicated in his March 2007 VA Form 9, Appeal to the 
Board, that he was no longer appealing the claims pertaining 
to diabetes, hypertension, a left arm condition, cold injury 
of the feet, dyshidrosis of the feet, and a nervous 
condition.  As such, the matters are no longer in appellate 
status.  38 C.F.R. § 20.302(b).

During the pendency of the appeal, service connection was 
awarded for depression, right wrist sprain, and dyshidrosis 
of the feet and hands (claimed as swelling of the feet and 
hands).  See Rating Decision dated in April 2009.  Thus, 
there no longer remain claims in controversy with regard to 
the award of service connection for these disabilities; 
however, the Veteran expressed disagreement with the 
effective date assigned, July 13, 2006, for the depression 
and right wrist sprain.  See VA Form 21-4138 and Appeal 
Status Election Form dated in May 2009.  An SOC was not 
issued.  Therefore, the Board must remand the claims, pending 
the issuance of an SOC to the Veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

In January 2008, the Veteran filed a request to reopen the 
claims for diabetes, hypertension, and cold weather injury of 
the feet.  The Appeal Status Election Form received in May 
2009 is construed as a request to reopen the claims for a 
left arm condition and a nervous condition.  As these issues 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The Veteran testified before the Board in November 2009.  The 
hearing transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
a currently diagnosed throat condition.   

3.  A finger condition was not incurred during the Veteran's 
period of active military service nor did mild osteoarthritis 
of the first metacarpophalangeal (MCP) joint manifest in the 
year following separation from said service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a throat condition are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for a finger condition are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in September 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service VA treatment records, reports of VA examination, and 
the transcript from the November 2009 Board hearing.  The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Service Connection Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

III.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Throat Condition

The Veteran contends that he is entitled to service 
connection for a throat condition.  Specifically, he 
maintains he had strep throat infections with high fevers in 
service, which have resulted in a chronic throat condition.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a throat 
condition is not warranted.  In this regard, service 
treatment records do show the Veteran was treated for Beta 
Strep A in June 1980.  In February 1982, he complained of a 
sore throat and was diagnosed with a viral syndrome.  In 
March 1983, the Veteran again complained of a sore throat of 
four days duration.  He was diagnosed with an upper 
respiratory infection.  There were no further complaints in 
service.  

The mere fact that the Veteran was treated for strep throat 
and a sore throat in connection with respiratory and viral 
infections is not enough to establish that the Veteran 
sustained a chronic throat condition during his active duty 
service.  38 C.F.R. § 3.303(b).  Post-service, the Veteran 
has not sought treatment for or been diagnosed with a throat 
condition.  Notably, both VA outpatient treatment records 
dated between 1984 and 2008 and reports of VA examination in 
1984 and 2008 are devoid of treatment or diagnoses of a 
throat condition.

Upon VA examination in 1984, shortly after the Veteran's 
discharge from service, his throat was found to be quiet.  
During VA examination in 2008, the Veteran reported strep 
throat and upper respiratory infections in service.  He 
complained of recurrent upper respiratory infections two to 
three times per year, but denied any current problems.  He 
denied having to seek medical attention or treatment with 
prescribed medications in the past 10 to 15 years for this 
condition.  Physical examination showed the Veteran's throat 
was clear.  There was no adenopathy or evidence of ongoing 
upper respiratory tract infection, and no active disease.  

During the Veteran's November 2009 Board hearing, he denied 
continued throat problems since his discharge from service.  
BVA Transcript at 6.  He indicated that he might get two to 
three throat infections per year, which he treated with 
lozenges, but that this did not occur every winter.  Id.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant claim.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  

The Board is cognizant that the Veteran maintains that he has 
had throat problems occasionally since service that he treats 
with lozenges, and that he is competent to report his 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
The Board can not, however, give great weight and credibility 
to the Veteran's account in light of the lack of evidence of 
any post-service treatment and or any current diagnosis of a 
throat condition.   See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997). 


Though the Veteran contends that he has a chronic throat 
condition, which is related to his military service, there is 
simply no medical evidence on file supporting the Veteran's 
assertion, and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion as only 
those medically trained are competent to diagnose a condition 
and identify likely etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Finger Condition

The Veteran contends that he is entitled to service 
connection for a finger condition.  He maintains he sustained 
trauma to his fingers in the same jeep accident when he 
injured his right wrist in service, with residual numbness 
and pain.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a finger 
condition is not warranted.  In this regard, while service 
treatment records do show the Veteran sprained his right 
wrist, they are devoid of treatment, complaints, or diagnoses 
of a finger condition of either hand.  X-rays of the wrist 
were negative.

Post-service, VA treatment records dated between 1984 and 
2005, as well as reports of VA examination dated in 1984 and 
2008, are similarly devoid of a finger condition.  An October 
2006 radiographic report shows mild osteoarthritis of the 
first MCP joint; however, this is clearly outside the one-
year presumptive period for arthritis.  38 C.F.R. §§  3.307, 
3.309.  VA outpatient treatment records dated in June 2008 
note the Veteran complained of injuring his hands in service 
during a jeep accident; however, a finger condition was not 
diagnosed.  In November 2008, the Veteran's fingers had full 
range of motion.  

Looking at documented diagnoses in the claims file, there is 
a 23-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1983 and the earliest 
diagnosis of mild osteoarthritis of the first MCP join in 
2006.  See Maxson, supra.  The Board notes that the absence 
of evidence of complaints or treatment constitutes negative 
evidence against the claim because it tends to disprove that 
a finger condition, to include osteoarthritis, was the result 
of military service 23 years earlier.  See Forshey, 12 Vet. 
App. at 74.  

As the Veteran's osteoarthritis of the first MCP joint was 
not shown during service or for years thereafter, service 
connection can only be granted if there is some competent 
evidence linking the current disability to service.  Here, 
there is no such competent evidence that establishes a 
relationship to an incident of service.  

The Veteran was afforded VA joints examination in 2008 with 
no resulting finger condition diagnosed.  The Board 
considered, but decided against, remanding this matter for an 
addendum medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a finger condition in service or until many years thereafter.  
Moreover, other than the Veteran's statements, there is no 
evidence that the claimed mild osteoarthritis of the first 
MCP joint may be associated with an incident of active 
military service, to include the jeep accident.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas,  18 Vet. App. at 517.   

The Board is cognizant that the Veteran maintains that he 
currently has pain and numbness in his hands and fingers, and 
that he is competent to report his symptoms.  Layno, supra.   
However, the Board can not give great weight and credibility 
to the Veteran's account in light of the evidence that a 
finger condition was not objectively demonstrated in service 
and osteoarthritis of the first MCP joint was not objectively 
demonstrated until 23 years after the Veteran's separation 
from service, and has not been shown to be related thereto.  
See Rucker, 10 Vet. App. at 74.  

Additionally, the Board notes that during the November 2009 
Board hearing, the Veteran testified that he was told that 
his current complaints of pain and numbness were the result 
of chipped bones in his wrist during service.  BVA Transcript 
at 11.  However, radiographic reports contained in the claims 
file, to include those dated during service, 2006 and 2008, 
were negative for such "chips," making these statements not 
credible.

Though the Veteran contends he has a finger condition 
(osteoarthritis) that is related to his military service, 
there is simply no medical evidence on file supporting the 
Veteran's assertion, and his statements do not constitute 
competent evidence of a medical nexus opinion.  See Espiritu, 
2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   

ORDER

Entitlement to service connection for a throat condition is 
denied.

Entitlement to service connection for a finger condition is 
denied.


REMAND

As noted in the Introduction, the RO awarded service 
connection for depression (70 percent disabling), right wrist 
sprain with degenerative changes (10 percent disabling), and 
dyshidrosis of the hands and feet (10 percent disabling 
merged with the service connected tinea versicolor of the 
back), each effective from July 13, 2006.  The Veteran filed 
a timely notice of disagreement (NOD) in May 2009, with 
regard to the effective date assigned for the depression and 
right wrist disabilities.  See 38 C.F.R. § 20.302(a).  Since 
there has been an initial RO adjudication of the claims and 
an NOD as to the effective dates assigned, the Veteran is 
entitled to an SOC, and the current lack of an SOC with 
respect to the claims is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 


In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

The RO must provide the Veteran an SOC 
with respect to his claims for effective 
dates prior to July 13, 2006, for the 
award of service connection for 
depression and for right wrist sprain 
with degenerative changes.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If a substantive appeal is filed 
the claims, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


